            Case
             Case4:19-cv-00580-SBA
                  4:19-cv-00580-SBA Document
                                     Document29-1
                                              30 Filed
                                                  Filed08/02/19
                                                        08/01/19 Page
                                                                  Page11ofof11




1

2

3

4

5
                         IN THE UNITED STATES DISTRICT COURT
6
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
7

8    KEIKI KAY MITSU FUJITA,          ) Case No.: 4:19-cv-00580-SBA W
                                      )
9                                     )
                          Plaintiff, ) [Proposed] ORDER GRANTING
10
          vs.                         )
                                      ) MOTION TO WITHDRAW AS
11                                    ) COUNSEL FOR DEFENDANT THE
     THE BEST SERVICE COMPANY;        )
12                                    ) BEST SERVICE COMPANY
     HUNT & HENRIQUES; HARRIS &       )
13   ZIDE; and Does 1-10,             )
                                      )
14                        Defendants. )
                                      )
15                                    )
16
           Damian P. Richard seeks to withdraw as counsel for The Best Service
17
     Company. As this Court finds Mr. Richard has submitted satisfactory reasoning for
18
     withdrawal, and that the granting of his Motion will not cause substantial prejudice
19
     or delay to any party.
20
           IT IS HEREBY ORDERED that Damian P. Richard’s Motion to Withdraw
21
     as counsel for The Best Service Company is GRANTED and Damian P. Richard is
22

23
     hereby terminated as counsel in this proceeding.

24

25         Dated: August 2, 2019                       By: __________________________
                                                           Hon. Saundra Brown Armstrong
26

27

28

             [Proposed] Order Granting Motion to Withdraw as Counsel for Defendant The Best Service Company



                                                           1
